DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0056252 A1) in view of O'Leary (US 4,771,159).
Regarding Claim 1, Fujii discloses a multilayer (see Fig 1-4) ceramic ([0032]) capacitor ([0002,0030]; “capacitor”) (Fig 1-4) comprising: a multilayer body (11) including a plurality of ceramic layers (17; [0032]) that are stacked on one another and a plurality of internal electrodes (30,32; [0034-0035]) that are stacked on the respective ceramic layers, the multilayer body (11; [0031]; “substantially rectangular parallelepiped shape”) including a first main surface (S2) and a second main surface (S1) that face each other in a height direction (Z-direction), a first side surface (S5) and a second side (S6) surface that face each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface (S3) and a second end surface (S4) that face each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction; a first external electrode (12a; [0037-0038]) disposed on at least the first end surface (S3) and the first main surface (S2) of the multilayer body (11); a second external electrode (12b; [0037-0038]) disposed on at least the second end surface (S4) and the first main surface (S2) of the multilayer body (11); a first joining member (60a; [0040]) electrically connected to the first external electrode (12a); and a second joining member (60b; [0040]) electrically connected to the second external electrode (12b); wherein the plurality of internal electrodes (30,32; [0034-0035]) face each other (see Fig 1,4 showing electrodes are parallel to one another and face each other) in the height direction (up and down direction as seen in Fig 1); the first joining member (60a) is disposed on a portion of at least the first external electrode (12a) that is disposed on (see Fig 1) the first main surface; the second joining member (60b) is disposed on a portion of at least the second external electrode (12b) that is disposed on the first main surface (S2).
Fujii does not explicitly disclose each of the first joining member and the second joining member includes a solder material and a plurality of spherical cores; the plurality of spherical cores are made of Cu or Ni; and the plurality of spherical cores are arranged in one row inside each of the first joining member and the second joining member.
O'Leary teaches of a joining member (Fig 1-2) wherein the joining member includes a solder material (13; Column 2, lines 10-39; “solder matrix”) and a plurality of spherical cores (12; Column 2, lines 10-39; “copper spheres”); and the plurality of spherical cores (12) are made of Cu (Column 2, lines 10-39) or Ni and further teaches a chip-like component (11; Column 2, lines 10-39; “leadless component carrier”) having of a first joining member (12,13 at left side of Fig 2) a second joining member (12,13 at right side of Fig 2) and the plurality of spherical cores (12; Column 2, lines 10-39; “copper spheres”) are arranged in one row (see Fig 2; note that the claim language does not require only one row) inside each of the first joining member (12,13 at left side of Fig 2) and the second joining member (12,13 at right side of Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Fujii, wherein each of the first joining member and the second joining member includes a solder material and a plurality of spherical cores; and the plurality of spherical cores are made of Cu or Ni; and the plurality of spherical cores are arranged in one row inside each of the first joining member and the second joining member as taught by O'Leary, in order to provide space, prevent stress, facilitate board cleaning, allow post soldering removal of flux residue, and improve survival (O'Leary, Column 1, lines 15-45, Column 2, lines 10-39).

Regarding Claim 2, Fujii in view of O'Leary teaches the limitations of the preceding claim including the multilayer ceramic capacitor and O'Leary further teaches the multilayer ceramic capacitor (Fig 1-2), wherein an average grain size of the plurality of spherical cores (12) is equal to or greater than about 25 µm and equal to or less than about 100 µm (Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”; 180 mesh is less than 90 micrometers).

Regarding Claim 3, Fujii in view of O'Leary teaches the limitations of the preceding claim including the multilayer ceramic capacitor and O'Leary already teaches an average grain size of the plurality of spherical cores (O'Leary; Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”).
Fujii further teaches the multilayer ceramic capacitor (Fig 1-4), wherein a dimension (H3; [0065]; “0.05 mm”) of each of a first joining member (60a) and a second joining member (60b) in a height direction is equal to or less than about twice as large (0.05 mm is less than two times 60 mesh) as an average grain size (already taught by O'Leary; Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”; 180 mesh is less than 90 micrometers) of the plurality of spherical cores.


Regarding Claim 7, Fujii in view of O'Leary teaches the limitations of the preceding claim and Fujii further discloses the multilayer ceramic capacitor (Fig 1-4), wherein the first main surface (S2) and the second main surface (S1) each extend in parallel or substantially in parallel (see Fig 1-4) with the plurality of internal electrodes (30,32; [0034-0035]).

Regarding Claim 8, Fujii in view of O'Leary teaches the limitations of the preceding claim and Fujii further teaches the multilayer ceramic capacitor (Fig 1-4), wherein the plurality of spherical cores (as taught by O'Leary; see joining members 60a,60b) are not disposed (see Fig 1 showing that 60a,60b is not inside 11 between the lower and upper surfaces of 11; not across the space separating first and second main surface) between the first main surface (S2) and the second main surface (S1) of the multilayer body in the height direction.

Regarding Claim 9, Fujii in view of O'Leary teaches the limitations of the preceding claim and Fujii further teaches of an electronic component mounting structure (Fig 1-4) comprising: the multilayer ceramic capacitor (10); and a mounting substrate (52; [0040]) including a substrate main body (52) including a mounting surface (upper surface of 52 as seen in Fig 1), and a conductive land (54; [0041]) provided on the mounting surface; wherein in a state where the mounting surface of the mounting substrate (52) faces a first main surface (lower surface of 10 as seen in Fig 1) of the multilayer ceramic capacitor (10), each of the first joining member (60a) and a second joining member (60b) of the multilayer ceramic capacitor is mounted on the conductive land (54) via solder ([0040-0041]).

Regarding Claim 10, Fujii in view of O'Leary teaches the limitations of the preceding claim including the multilayer ceramic capacitor and O'Leary further teaches the multilayer ceramic capacitor (Fig 1-2), wherein an average grain size of the plurality of spherical cores (12) is equal to or greater than about 25 µm and equal to or less than about 100 µm (Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”; 180 mesh is less than 90 micrometers).

Regarding Claim 11, Fujii in view of O'Leary teaches the limitations of the preceding claim including the multilayer ceramic capacitor and O'Leary already teaches an average grain size of the plurality of spherical cores (O'Leary; Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”).
Fujii further teaches the multilayer ceramic capacitor (Fig 1-4), wherein a dimension (H3; [0065]; “0.05 mm”) of each of a first joining member (60a) and a second joining member (60b) in a height direction is equal to or less than about twice as large (0.05 mm is less than two times 60 mesh) as an average grain size (already taught by O'Leary; Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”; 180 mesh is less than 90 micrometers) of the plurality of spherical cores.


Regarding Claim 15, Fujii in view of O'Leary teaches the limitations of the preceding claim and Fujii further discloses the multilayer ceramic capacitor (Fig 1-4), wherein the first main surface (S2) and the second main surface (S1) each extend in parallel or substantially in parallel (see Fig 1-4) with the plurality of internal electrodes (30,32; [0034-0035]).

Regarding Claim 16, Fujii in view of O'Leary teaches the limitations of the preceding claim and Fujii further teaches the multilayer ceramic capacitor (Fig 1-4), wherein the plurality of spherical cores (as taught by O'Leary; see joining members 60a,60b) are not disposed (see Fig 1 showing that 60a,60b is not inside 11 between the lower and upper surfaces of 11; not across the space separating first and second main surface) between the first main surface (S2) and the second main surface (S1) of the multilayer body in the height direction.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0056252 A1) in view of O'Leary (US 4,771,159) as applied to claims 1 and 9 above and further in view of Soga (US 8,988,850 B1).

Regarding Claims 4 and 12, Fujii in view of O'Leary teaches the limitations of the preceding claim.
Fujii does not disclose the multilayer ceramic capacitor wherein a melting point of the solder material of the first and second joining members is lower than about 300°C.
Soga teaches of a multilayer ceramic capacitor (Fig 1-2), wherein a melting point of a solder material ([0049]; like O’Leary, comprises tin and copper balls) of first and second joining members (left and right side of 17 in Fig 7) is lower than about 300°C ([0049]; “melting point: 232° C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as taught by Fujii in view of O’Leary, wherein a melting point of the solder material of the first and second joining members is lower than about 300°C as taught by Soga, in order to consider heat resistance limits of components, provide a PB-free solder to meet environmental issues, prevent breaking of a component, reduce costs and provide capability to maintain high strength (Soga, [0006-0009,0028,0109]).

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0056252 A1) in view of O'Leary (US 4,771,159) as applied to claim 1 above and further in view of Kodama (US 8,988,850 B1).

Regarding Claim 17, Fujii in view of O'Leary teaches the limitations of the preceding claim.
Fujii does not disclose an electronic component assembly comprising: a plurality of the multilayer ceramic capacitors; and a carrier tape including a plurality of cavities each accommodating the plurality of multilayer ceramic capacitors; wherein the first main surface on which the first joining member and the second joining member of each of the plurality of multilayer ceramic capacitors is located is disposed to face a side of bottom surfaces of the plurality of cavities.
Kodama teaches of an electronic component assembly (Fig 3-4) comprising: a plurality of multilayer ceramic (Column 4, lines 20-55) capacitors (1); and a carrier tape (30; Column 9, lines 25-64) including a plurality of cavities (31) each accommodating the plurality of multilayer ceramic capacitors (1); wherein the first main surface (10b) on which the first joining member (13b) and the second joining member (14b) of each of the plurality of multilayer ceramic capacitors (1) is located is disposed to face a side (see Fig 1-4 showing 13b,14b would face towards the walls of cavity 31) of bottom surfaces (note that these surfaces are not defined in the claim language nor  datum of reference is not claimed in the claim language) of the plurality of cavities (31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as taught by Fujii in view of O'Leary, comprising an electronic component assembly comprising: a plurality of the multilayer ceramic capacitors; and a carrier tape including a plurality of cavities  each accommodating the multilayer ceramic capacitors; wherein the first main surface on which the first joining member and the second joining member of each of the plurality of multilayer ceramic capacitors is located is disposed to face a side of bottom surfaces of the plurality of cavities as taught by Kodama, in order to provide a carrier and place for holding the components in place, then allowing the cover to peeled for removal of individual components (Kodama, Column 9, lines 28-64, Column 10, lines 50-64).  This would obviously provide a means of storing unused components.

Regarding Claim 18, Fujii in view of O'Leary and Kodama teaches the limitations of the preceding claim including the multilayer ceramic capacitor and O'Leary further teaches the multilayer ceramic capacitor (Fig 1-2), wherein an average grain size of the plurality of spherical cores (12) is equal to or greater than about 25 µm and equal to or less than about 100 µm (Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”; 180 mesh is less than 90 micrometers).

Regarding Claim 19, Fujii in view of O'Leary and Kodama teaches the limitations of the preceding claim including the multilayer ceramic capacitor and Soga already teaches an average grain size of the plurality of spherical cores (O'Leary; [0049]; “particle size of about 30 µm”).
Fujii further teaches the multilayer ceramic capacitor (Fig 1-4), wherein a dimension (H3; [0065]; “0.05 mm”) of each of a first joining member (60a) and a second joining member (60b) in a height direction is equal to or less than about twice as large (about 60 µm) as an average grain size (already taught by O'Leary; Column 2, lines 10-39; “size in the range of 60 mesh to 180 mesh”) of the plurality of spherical cores.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0056252 A1) in view of O'Leary (US 4,771,159) and Kodama (US 8,988,850 B1) as applied to claim 17 above and further in view of Soga (US 8,988,850 B1).

Regarding Claim 20, Fujii in view of O'Leary and Kodama teaches the limitations of the preceding claim.
Fujii does not disclose the multilayer ceramic capacitor wherein a melting point of the solder material of the first and second joining members is lower than about 300°C.
Soga teaches of a multilayer ceramic capacitor (Fig 1-2), wherein a melting point of a solder material ([0049]; like O’Leary, comprises tin and copper balls) of first and second joining members (left and right side of 17 in Fig 7) is lower than about 300°C ([0049]; “melting point: 232° C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as taught by Fujii in view of O’Leary and Kodama, wherein a melting point of the solder material of the first and second joining members is lower than about 300°C as taught by Soga, in order to consider heat resistance limits of components, provide a PB-free solder to meet environmental issues, prevent breaking of a component, reduce costs and provide capability to maintain high strength (Soga, [0006-0009,0028,0109]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896